DETAILED ACTION
The following is a response to Applicant’s responses, filed August 5, 2021, that included amendments to claims 1, 3, 9, 12, 13, 16, & 17, which have been entered. As a result of the Examiner’s amendments below, claims 1 & 3-21 are allowable.
The Information Disclosure Statement (IDS) filed on June 29, 2021 has been acknowledged.





REASONS FOR ALLOWANCE
Claims 1 & 3-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Prior Art
Examiner submits that the arguments that the cited references fail to disclose the features of amended claim 1 in Applicant’s filing on August 5, 2021 are persuasive. 
The closest prior art include Ehrman, et al. (US 20030225707 A1), hereinafter Ehrman, Tabler, et al. (US 6195605 B1), hereinafter Tabler, and Wellman, et al. (US 6212449 B1), hereinafter Wellman; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claim 1. For at least the reasons Applicant argued in pages 8-11 of Applicant’s filing dated August 5, 2021, Ehrman does not disclose or suggest each and every of the following features. Further, nothing in Tabler and/or Wellman cures the deficiencies of Ehrman. Moreover, the combined teachings of Ehrman, Tabler, and Wellman fail to teach the following claim features required by claim 1:
defining a first lockout condition associated with an industrial vehicle, the first lockout condition initiated by a vehicle operator to reserve the industrial vehicle prior being ready for immediate usage, where the vehicle operator is an authorized user who can unlock the industrial vehicle locked responsive to the first lockout condition; 
defining a second lockout condition associated with the industrial vehicle, the second lockout condition triggered by an event associated with the industrial vehicle, where an authorized user who can unlock the industrial vehicle locked responsive to the second lockout condition does not include the vehicle operator; 
detecting an occurrence of a select one of the first lockout condition or the second lockout condition by a processor executing on the industrial vehicle; 
locking out the industrial vehicle so that the industrial vehicle cannot be driven from its locked location; …
receiving, by the processor executing on the industrial vehicle, a command from an authorized user to unlock the industrial vehicle….

In addition, Examiner cites to the following additional reference Weadock, An Assist With Forklift Training, 72 Occupational Health & Safety 7 (2003), pp. 36-38, hereinafter Weadock, disclosing a system referred to as Shockwatch's ® Shockswitch ID, which integrates with a forklift's ignition system to identify and limit access to trained operators requiring a driver to "log on" using an iButton green Operators Key that fits a key reader on the unit, wherein the Shockswitch ID unit uses an impact sensor that records the time, date, and driver ID when an impact exceeding the sensor's programmed threshold is sustained, disables the forklift upon impact, and sounds the forklift horn for a specific period of time, or until a supervisor resets it. However, Weadock does not teach the specific ordered sequence of limitations of independent claim 1 nor otherwise cure each of the deficiencies of Ehrman, Tabler, and Wellman.
Moreover, since the specific ordered combined sequence of claim elements recited in claim 1 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Ehrman, Tabler, Wellman, and Weadock and/or any other additional reference(s) would be improper to teach the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623